Citation Nr: 1549189	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  08-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Mark B. Jones, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho.

In June 2015, these claims were remanded for the purpose of scheduling a Board hearing.  In September 2015, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he had service in Republic of Vietnam wherein he had been assigned to a Search and Rescue unit.  In February 2013, he submitted a sworn Affidavit from H.N., dated in February 2013, indicating that she had met the Veteran in her store in Da Nang, Vietnam, in 1966, and that he had also become acquainted with her husband while in Vietnam.  In July 2014, he also submitted a Speedletter dated June 15, 1966, in which it was indicated that he volunteered for assignment to duty in Vietnam.

In light of the foregoing, the Board finds that the additional evidence of record should be submitted to the appropriate entity to verify whether the Veteran had a tour of duty in the Republic of Vietnam.  These efforts should include a request for the Veteran's entire Official Military Personnel File (OMPF), including all records of assignments, travel orders, tour of duty orders, and incident reports, in an effort to substantiate the asserted service in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate entity to obtain the Veteran's complete OMPF, including all records of assignments, travel orders, tour of duty orders, and incident reports. 

2.  Contact the appropriate sources to verify whether the Veteran had any service in the Republic of Vietnam, providing them with copies of the February 2013 Affidavit from H.N., and the June 15, 1966, Speedletter indicating that the Veteran had volunteered for assignment to duty in Vietnam.

3.  Then readjudicate the Veteran's claims.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






